NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TEVA PHARMACEUTICAL INDUSTRIES LTD.,
Plaintiff-Appellan,t, '
V.
ASTRAZENECA PHARMACEUTICALS LP
AND IPR PHARMACEUTICALS INC.,
Defen,dan,ts-Appellees.
2011-1091_ `
Appea1 from the United States District Cou1't for the
Eastern District of Pennsy1vania in case no. 08-CV-4786,
Judge Wi11iam H. Yohn, Jr.
ON MOTION
ORDER
Teva Pharmaceutica1 Industries Ltd. moves for an ex-
tension of ti1ne, until May 26, 2011, to file the joint ap-
pendix. TeVa also moves to withdraw John L. North,
Jeffrey J. Toney, Jonathan K. Waldrop, and Darcy L.
Jones, as counsel of record and to substitute Jeffrey D.
B1ake as principal counsel
Upon consideration thereof

TEVA PHARMA V. ASTRAZENECA PHARMA
CC.
S
IT Is ORDERED THAT:
2
The motions are granted Jeffrey D. Blake should
promptly file an entry of appearance as principal counsel.
FOR THE COURT
l‘lAY 1 9 ?9ll 131 Jan H0rba1y
Date J an Horbaly
Clerk
Jeffrey D. Blake, Esq.
John L. North, Esq. B'S'l`HE'l'!E
Darcy L. Jones, ESq
§-?.§:
§2=~;
i’“
§_>Y'=
EAL8 FOR
RCU1T
Jeffrey J. Toney, Esi1. MAY` 1 go 
Jonathan K. Waldrop, Esq.
Eric Jay Fues, Esq. -lANmRBALY
21 __